tcmemo_2012_211 united_states tax_court kenneth d pace petitioner v commissioner of internal revenue respondent docket no 9216-11l filed date william a neilson and james r washington iii for petitioner john k parchman for respondent memorandum opinion foley judge the issue for decision is whether respondent abused his discretion in determining to proceed with the collection of petitioner’s income_tax liabilities relating to and the parties submitted this case fully stipulated pursuant to rule background petitioner operates a chiropractic business through his wholly owned corporation dauntless inc dauntless petitioner filed his federal_income_tax returns relating to and but failed to pay the full amount of tax reported on these returns on date respondent sent petitioner a final notice_of_intent_to_levy and your right to a hearing relating to and petitioner timely requested a collection_due_process cdp hearing and indicated that he wanted to discuss a collection alternative respondent informed petitioner that in order for respondent to consider a collection alternative petitioner was required to provide form 433-a collection information statement for wage earners and self- employed individuals form 433-b collection information statement for businesses and proof that he was current with all federal_income_tax obligations petitioner provided respondent with the requested form 433-a and listed investment 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure interests in dauntless and visionary management inc in addition petitioner provided respondent with form 433-b relating to dauntless dauntless’ tax_return relating to and documentation relating to petitioner’s individual income and expenses on date the appeals officer requested additional documentation the louisiana secretary of state’s office shows you are also involved with achievement therapeutic services l l c and kenneth d pace d c l l c please provide me with a completed form 433-b for each of these businesses and evidence that they are both current with their federal tax_return filing and tax_payments sic requirements in addition the appeals officer requested documentation relating to petitioner’s estimated_tax payments household_income borrowing capacity and forms employer’s annual federal unemployment futa_tax return and employer’s quarterly federal tax_return relating to dauntless prior to the cdp hearing petitioner provided documentation relating to his borrowing capacity a copy of his marriage contract and his wife’ sec_2010 form_w-2 wage and tax statement petitioner did not provide any of the requested 2petitioner did not submit and respondent did not request a form 433-b relating to visionary management inc documentation relating to achievement therapeutic services llc achievement llc or kenneth d pace d c llc kenneth d pace llc in a letter dated date petitioner stated that while he was the registered agent of achievement therapeutic services l l c and kenneth d pace d c l l c he has derived no income from these entities since they began in therefore he does not believe producing any information with regard to those entities is appropriate under this request for an alternative means of collection on date respondent held a cdp hearing and petitioner requested an installment_agreement on date respondent issued a notice_of_determination sustaining the proposed collection action because of petitioner’s failure to provide respondent with documentation relating to achievement llc and kenneth d pace llc on date petitioner while residing in destrehan louisiana filed his petition with the court discussion sec_6330 provides that the commissioner must notify the taxpayer of his right to a hearing prior to imposing a levy on the taxpayer’s property if the taxpayer submits a timely request for an administrative hearing the hearing must be conducted by the irs office of appeals before an impartial officer sec_6330 during a collection hearing the taxpayer may raise relevant issues such as spousal defenses the appropriateness of the proposed collection action and possible collection alternatives sec_6330 the appeals officer must verify that the requirements of applicable law and administrative procedure have been met consider issues properly raised by the taxpayer and consider whether the proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection be no more intrusive than necessary sec_6330 c an appeals officer analyzing a proposed installment_agreement must evaluate the taxpayer’s current financial condition see 123_tc_1 aff’d 412_f3d_819 7th cir it is not an abuse_of_discretion for the commissioner to reject an installment_agreement where the taxpayer fails to provide the commissioner with requested financial documentation see mclaine v commissioner t c __ __ slip op pincite date the validity of petitioner’s underlying tax_liability is not at issue therefore we review respondent’s administrative determination for abuse_of_discretion see 114_tc_176 petitioner contends that respondent abused his discretion in denying petitioner’s proposed installment_agreement petitioner however has failed to establish clear taxpayer abuse and unfairness see 461_f3d_610 5th cir the appeals officer after reviewing information from the louisiana secretary of state determined that petitioner had an interest in kenneth d pace llc and achievement llc and requested information relating to these entities petitioner’s failure to furnish the requested documentation provided a reasonable basis for respondent to determine that petitioner was not eligible for an installment_agreement see id pincite mclaine v commissioner t c at __ slip op pincite accordingly respondent did not abuse his discretion see mclaine v commissioner t c at __ slip op pincite contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
